 

 
JP Morgan Logo [jpmorgan.jpg]

 
Interest Rate Cap Transaction
 
The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between:


JPMORGAN CHASE BANK, N.A.
("JPMorgan")


and


LaSalle Bank National Association, not in its individual capacity, but solely as
Supplemental Interest Trust Trustee on behalf of the Supplemental Interest Trust
with respect to C-BASS 2007-CB5 Trust, C-BASS Mortgage Loan Asset-Backed
Certificates, Series 2007-CB5 
(the “Supplemental Interest Trust“ or the “Counterparty”)


on the Trade Date and identified by the JPMorgan Deal Number specified below
(the "Transaction"). This letter agreement constitutes a "Confirmation" as
referred to in the Master Agreement specified below, and supersedes any previous
confirmation or other writing with respect to the transaction described below.


The definitions and provisions contained in the 2000 ISDA Definitions (the
"Definitions"), as published by the International Swaps and Derivatives
Association, Inc. are incorporated into this Confirmation. In the event of any
inconsistency between those definitions and provisions and this Confirmation,
this Confirmation will govern.


This Confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement dated as of May 31, 2007, as amended and supplemented from time to
time (the "Agreement"), between JPMORGAN CHASE BANK, N.A. ("JPMorgan") and
LaSalle Bank National Association, not in its individual capacity, but solely as
Supplemental Interest Trust Trustee on behalf of the Supplemental Interest Trust
with respect to C-BASS 2007-CB5 Trust, C-BASS Mortgage Loan Asset-Backed
Certificates, Series 2007-CB5 (the “Supplemental Interest Trust“ or the
“Counterparty”). All provisions contained in the Agreement govern this
Confirmation except as expressly modified below.
 
Page 1 of 5

--------------------------------------------------------------------------------





 
JP Morgan Logo [jpmorgan.jpg]


 

 
The terms of the particular Interest Rate Cap Transaction to which this
Confirmation relates are as follows:



A. TRANSACTION DETAILS
 




   
JPMorgan Deal Number(s):
#2000005092465



Notional Amount:
With respect to any Calculation Period, the lesser of (i) the Calculation Amount
set forth for such period on Schedule I attached hereto in Exhibit A and (ii)
the excess, if any, of (a) the aggregate Certificate Principal Balance of the
Floating Rate Certificates immediately preceding the Distribution Date which
occurs in the calendar month of the Floating Rate Payer Payment Date for such
Calculation Period (determined for this purpose without regard to any adjustment
of the Floating Rate Payer Payment Date or Distribution Date relating to
business days) over (b) the Calculation Amount set forth for such period on
Schedule II attached hereto in Exhibit A.



Trade Date:
May 23, 2007



Effective Date:
June 25, 2007



Termination Date:
May 25, 2012 subject to adjustment in accordance with the Modified Following
Business Day Convention

 
Fixed Amounts:
     
Fixed Rate Payer:
Counterparty



Premium Amount:
USD 1,085,000.00



Fixed Rate Payer Payment Date:
31 May 2007



Floating Amounts:
     
Floating Rate Payer:
JPMorgan
   
Strike Rate:
5.32%
     Floating Rate Payer Period End Dates:
The 25th of each month in each year commencing with April 25, 2007 to and
including the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention
    Floating Rate for initial Calculation Period:
 To be determined
     Floating Rate Payer Payment Dates:
One (1) Business days preceding each Floating Rate Payer Period End Date.
   

 
Page 2 of 5

--------------------------------------------------------------------------------


 



 
JP Morgan Logo [jpmorgan.jpg]



 

    Floating Rate Option:
USD-LIBOR-BBA

 
Designated Maturity:
1 Month



Spread:
None



Floating Rate Day Count Fraction:
Actual/360



Reset Dates:
The first day of each Calculation Period.



Compounding:
Inapplicable



Business Days:
New York

 
Calculation Agent:
JPMorgan, unless otherwise stated in the Agreement.

 
B. ACCOUNT DETAILS
     
Payments to JPMorgan in USD:
JPMORGAN CHASE BANK NA
 
JPMORGAN CHASE BANK NA
 
BIC: CHASUS33XXX
 
ABA: 021000021
 
AC No: 099997979
 
Ref: #2000005092465 C-BASS 2007-CB5
 
Payments to Counterparty in USD:
 
LaSalle Bank N.A.
ABA # 071000505
LaSalle CHGO/CTR/BNF:/LaSalle Trust
Trust Acct # 724770.4
Ref: C-BASS 2007-CB5 Cap Carryover Reserve



C. OFFICES
 



JPMorgan:
NEW YORK



Counterparty:
 CHICAGO



D. RELATIONSHIP BETWEEN PARTIES



Each party will be deemed to represent to the other party on the date on which
it enters into a Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for that
Transaction):


(a) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of that Transaction. LaSalle Bank National Association is
acting not in its individual capacity but solely as Supplemental Interest Trust
Trustee and has been directed to enter into the transaction.


(b) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is capable of assuming, and assumes the risks of that
Transaction.


(c) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction.
 
Page 3 of 5

--------------------------------------------------------------------------------





 
JP Morgan Logo [jpmorgan.jpg]

 
E.  TRUSTEE CAPACITY


It is expressly understood and agreed by the parties hereto that (i) this
Confirmation is executed and delivered by LaSalle Bank National Association not
individually or personally but solely as Supplemental Interest Trustee of the
Supplemental Interest Trust in the exercise of the powers and authority
conferred and vested in it under the terms of the Pooling and Servicing
Agreement, dated as of May 1, 2007 (the “Pooling and Servicing Agreement”),
among Asset Backed Funding Corporation, as depositor, Credit-Based Asset
Servicing and Securitization LLC, as seller, Litton Loan Servicing LP, as
servicer, and LaSalle Bank National Association, as trustee, (ii) each of the
representations, undertakings and agreements herein made on the part of the
Counterparty is made and intended not as personal representations, undertakings
and agreements by LaSalle Bank National Association but is made and intended for
the purpose of binding only the Supplemental Interest Trust, (iii) nothing
herein contained shall be construed as creating any liability on the part of
LaSalle Bank National Association, individually or personally, to perform any
covenant, either expressed or implied, contained herein, all such liability, if
any, being expressly waived by the parties hereto and by any Person claiming by,
through or under the parties hereto, and (iv) under no circumstances shall
LaSalle Bank National Association be personally liable for the payment of any
indebtedness or expenses of the Counterparty or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by the Counterparty under this Confirmation or any other related
documents, as to all of which recourse shall be had solely to the assets of the
Supplemental Interest Trust in accordance with the terms of the Pooling and
Servicing Agreement.
 
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us or by
sending to us a letter, telex or facsimile substantially similar to this letter,
which letter, telex or facsimile sets forth the material terms of the
Transaction to which this Confirmation relates and indicates agreement to those
terms. When referring to this Confirmation, please indicate: JPMorgan Deal
Number(s): #2000005092465


JPMorgan Chase Bank, N.A.
 



[image1.jpg]

 

     
Name:
./s/ Jack Cunha 

--------------------------------------------------------------------------------



Title:
Associate



 
Accepted and confirmed as of the date first written:
 
LaSalle Bank National Association, not in its individual capacity, but solely as
Supplemental Interest Trust Trustee on behalf of the Supplemental Interest Trust
with respect to C-BASS 2007-CB5 Trust, C-BASS Mortgage Loan Asset-Backed
Certificates, Series 2007-CB5



 

     
Name:
/s/ Susan L. Feld

--------------------------------------------------------------------------------



Title:
Vice President



Your reference number:
 

 
Page 4 of 5

--------------------------------------------------------------------------------





 
JP Morgan Logo [jpmorgan.jpg]

 
Client Service Group

 
All queries regarding confirmations should be sent to:



JPMorgan Chase Bank, N.A.



Contacts
     
JPMorgan Contact
Telephone Number
 



Client Service Group
(001 ) 3026344960
 





Group E-mail address:
 
Facsimile:
(001 ) 8888033606
Telex:
 
Cable:
 



Please quote the JPMorgan deal number(s):  #2000005092465

 
Page 5 of 5

--------------------------------------------------------------------------------

